Citation Nr: 1432404	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-41 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for lumbar strain (previously rated as mechanical back pain).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine, with stenosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim for an evaluation in excess of 10 percent for lumbar strain.  

In a December 2009 rating decision, the RO increased the disability rating for service-connected lumbar strain from 10 percent to 20 percent disabling, effective September 28, 2009.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased disability rating remains in appellate status for both the period before and after September 28, 2009.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

A formal hearing was held in Houston, Texas before a decision review officer (DRO) in May 2012.  A transcript of the hearing testimony is in the claims file.

A Board hearing was held on May 7, 2014, by means of video conferencing equipment with the appellant in Houston, Texas, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Reasons for remand:  To provide the Veteran with a contemporaneous VA examination and to adjudicate inextricably intertwined issues.

The Veteran was provided with a VA examination of his low back, most recently in June 2012.  Subsequent to that examination, at the May 2014 Board hearing, the Veteran testified that his back had gotten worse, that he needs surgery, and that he feels he needs to be reevaluated.  

The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the Veteran's testimony described above, on remand, an additional VA examination should be ordered to document the current severity of the Veteran's service-connected lumbar strain.  38 C.F.R. § 3.159(c)(4) (2014).

The Board notes that the medical evidence of record indicates that the Veteran, in addition to lumbar strain, suffers from degenerative disc disease of the lumbar spine with lumbar stenosis.  Additionally, in the June 2012 VA examination, the examiner explained that the degenerative disc disease "is a natural progression of his lumbar strain."  As the Veteran is seeking an increased rating due to his symptoms of lumbar strain, and given the VA examiner's report, the Board finds that the issue of entitlement to service connection for degenerative disc disease of the lumbar spine is reasonably raised by the record.  Furthermore, because evaluation of each condition under their respective diagnostic codes is rated based on nearly identical criteria, the Board finds that the issue of entitlement to an increased evaluation for lumbar strain is inextricably intertwined with the issue of entitlement to service connection for degenerative disc disease of the lumbar spine.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Kellar v. Brown, 6 Vet. App. 157, 160 (1994) (claim for increased rating of chronic lumbosacral strain was not "inextricably intertwined" with service connection claim for urinary incontinence because each condition was evaluated under different code and symptoms pertinent to evaluation of each condition under relevant code differed).  The Board will therefore remand the issue of entitlement to service connection for degenerative disc disease of the lumbar spine, with lumbar stenosis, for initial development and adjudication.

Finally, the Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).   

In this case, the Veteran has asserted that he is unable to work due to his lumbar strain.  He specifically reported to the June 2012 VA examiner that his low back pain keeps him from working.  As the Board also finds the issue of entitlement to a TDIU inextricably intertwined with the other issues remanded herein, this issue must also be remanded to the AOJ.  See Harris, 1 Vet. App. at 183.  The Board thus finds that the issue of TDIU has been raised, and that it must be remanded for adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim for entitlement to service connection for degenerative disc disease of the lumbar spine raised by the record, after conducting any development necessary.  In adjudicating this issue, consider the June 2012 VA examination report indicating the examiner's opinion that the degenerative disc disease is a natural progression of the Veteran's lumbar strain.   

2.  Arrange for the Veteran to undergo a VA joints examination with an appropriate medical professional to determine the current severity of his service-connected lumbar strain.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

a.  The examiner must conduct full range of motion studies for the low back and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

b.  The examiner must then provide specific findings as to the range of motion of the low back both during flare-ups and after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

3.  Thereafter, review the requested medical opinion to ensure that they are responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

4.  After completing the aforementioned development, and conducting any additional development deemed necessary, readjudicate the claims for entitlement to an increased evaluation for lumbar strain and to a TDIU in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



